People v Grenardo (2018 NY Slip Op 00847)





People v Grenardo


2018 NY Slip Op 00847


Decided on February 7, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
RUTH C. BALKIN
L. PRISCILLA HALL
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2016-05617
 (Ind. No. 799/15)

[*1]The People of the State of New York, respondent,
vElden Grenardo, appellant.


Paul Skip Laisure, New York, NY (Sean H. Murray of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Thomas Ross of counsel; Ruby D. Andrade on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Cassandra Mullen, J.), imposed April 26, 2016, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of the right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 264; People v Johnson, 135 AD3d 960) and, thus, does not preclude review of his excessive sentence claim. However, contrary to the defendant's contention, the period of postrelease supervision imposed as part of the sentence was not excessive (see People v Jordan, 153 AD3d 1433; People v Suitte, 90 AD2d 80).
SCHEINKMAN, P.J., BALKIN, HALL, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court